Citation Nr: 1719688	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-46 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tinea pedis claimed as a foot fungus.

2.  Whether new and material evidence has been received to reopen service connection for tinea versicolor claimed as a skin rash.

3.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus with hammer toe of the left fourth toe.

4.  Whether new and material evidence has been received to reopen service connection for ear infections.

5.  Entitlement to service connection for malaria.

6.  Entitlement to an increased disability rating in excess of 0 percent for the service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1970 to November 1971, which included service in the Republic of Vietnam from December 1970 to November 1971.  He is in receipt of the Combat Infantryman Badge, among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to: (1) reopened service connection for tinea versicolor claimed as skin rash; (2) reopened service connection for ear infections; (3) service connection for malaria; and (4) an increased disability rating in excess of 0 percent for the service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the September 1983 rating decision, the RO denied service connection for jungle rot of the feet on the basis that, although the Veteran had received treatment for athlete's feet while in service, it was an acute and transitory condition.

2.  Evidence received since the September 1983 rating decision relates to previously unestablished fact of recurrent fungal infections involving the feet after service.

3.  In the September 1983 rating decision, the RO denied service connection for skin rash on the basis that, although the July 1983 VA examiner diagnosed tinea versicolor, there is no evidence of the skin condition during service.  

4.  Evidence received since the September 1983 rating decision relates to the previously unestablished fact of treatment for a facial rash during service.  

5.  In the August 1983 rating decision, the RO denied service connection for bilateral pes planus with hammer toe of the left fourth toe on the basis that the disabilities were congenital.  

6.  Evidence received since the August 1983 rating decision relates to the previously unestablished fact of a nexus between the hammer toe of the left fourth toe and service.  

7.  In the September 1983 rating decision, the RO denied service connection for ear infections on the basis that, although the Veteran had received treatment for an ear infection while in service, it was an acute and transitory condition.  

8.  Evidence received since the September 1983 rating decision relates to the previously unestablished fact of treatment for recurrent right ear infections after service.  

9.   Tinea pedis was not noted at service entrance and did not clearly and unmistakably exist prior to active service.

10.  The Veteran received treatment for tinea pedis during service.

11.  Symptoms of tinea pedis have recurred since service.

12.  The currently diagnosed tinea pedis had its onset during service and continued after service.

13.  Bilateral pes planus and hammer toe of the left fourth toe were not noted at service entrance and did not clearly and unmistakably exist prior to active service.

14.  The Veteran received treatment for bilateral pes planus and hammer toe of the left fourth toe during service.

15.  Bilateral pes planus with hammer toe of the left fourth toe had its onset during service and continued after service.


CONCLUSIONS OF LAW

1.  The September 1983 rating decision denying service connection for tinea pedis previously claimed as jungle rot of the feet became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for tinea pedis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 1983 rating decision denying service connection for ear infections became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen service connection for ear infections.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The August 1983 rating decision denying service connection for bilateral pes planus with hammer toe of the left fourth toe became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  New and material evidence has been received to reopen service connection for bilateral pes planus with hammer toe of the left fourth toe.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The September 1983 rating decision denying service connection for ear infections became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

 8.  New and material evidence has been received to ear infections to reopen service connection for ear infections.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus with hammer toe of the left fourth toe are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board finds the service connection claims for tinea pedis, bilateral pes planus with hammer toe, ear infections, and tinea versicolor (claimed as skin rash) to be reopened by way of the submission of new and material evidence.  The Board is granting service connection for tinea pedis and bilateral pes planus with hammer toe of the left fourth toe on the merits and is remanding the reopened service connection claims for tinea versicolor and ear infections, as well as the service connection appeal for malaria and the increased rating appeal for right ear hearing loss, for further development; therefore, no further discussion regarding VCAA notice or assistance duties is required at this time.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

Analysis of Reopening Service Connection for Tinea Pedis

In the September 1983 rating decision, the RO denied service connection for jungle rot of the feet on the basis that, although the Veteran had received treatment for athlete's feet while in service, it was an acute and transitory condition.  In October 1983, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the September 1983 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the September 1983 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the September 1983 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for tinea pedis.  Post-service treatment records added to the record show recurrent treatment for fungal infections involving the feet.  See July 2001 VA primary care note (complaining of fungus in between the toes and toenails and attributed to a diagnosis of tinea); November 1997 VA general note (noting that examination of the feet between the toes showed fungal infection); May 2011 VA podiatry outpatient note (noting a clearing of the fungal infection involving the toenail after medication use).  The post-service treatment records documenting recurrent treatment for fungal infections involving the feet are new to the claims file, address the ground of the prior denials, are presumed credible for the limited purpose of reopening the claim, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for tinea pedis.  See 38 C.F.R. § 3.156(a). 


Analysis of Reopening Service Connection for Tinea Versicolor

In the September 1983 rating decision, the RO denied service connection for skin rash on the back and in the hair on the basis that, although the July 1983 VA examiner diagnosed tinea versicolor, there is no evidence of the skin condition during service.  In October 1983, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the September 1983 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the September 1983 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the September 1983 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for tinea versicolor.  In statements received in April 2012 and November 2012, the Veteran's spouse wrote that the Veteran received treatment for a facial rash during service and had received treatment for skin rashes on the back and face throughout on several occasions during their 34 year marriage.  The 2012 statements from the Veteran's spouse are new to the record, address the ground of the prior denial, are presumed credible for the limited purpose of reopening the claim, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for tinea versicolor.  See 38 C.F.R. § 3.156(a). 

Analysis of Reopening Service Connection for Bilateral Pes Planus

In the August 1983 rating decision, the RO, in pertinent part, denied service connection for bilateral congenital pes planus with congenital hammer toe of the left fourth toe on the bases that the Veteran was found to have congenital bilateral pes planus during service.  In August 1983, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  In September 1983, the Veteran filed a Notice of Disagreement with respect to the August 1983 denial of service connection for pes planus with hammer toe and filed additional claims for disability benefits.  In the September 1983 rating decision, the RO, in pertinent part, again denied service connection for pre-existing flat feet and hammertoe deformity on the basis that there was no evidence of in-service foot injury which could have accounted for any aggravation of the flat feet or hammer toe deformity.  In October 1983, a SOC was issued, which denied the claim on the basis that congenital or developmental defects were not diseases or injuries within the meaning of applicable legislation.  The Veteran did not perfect the appeal of the August 1983 rating decision within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the August 1983 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the August 1983 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for bilateral pes planus with hammer toe of the left fourth toe.  The July 2015 VA examination report added to the record includes a positive medical opinion on the question of whether the hammer toe of the left fourth toe was incurred during service.  The July 2015 VA examination report is new to the record, addresses the ground of the prior denial, is presumed credible for the limited purpose of reopening the claim, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for bilateral pes planus with hammer toe of the left fourth toe.  See 38 C.F.R. § 3.156(a). 

Analysis of Reopening Service Connection for Ear Infections

In the September 1983 rating decision, the RO denied service connection for ear infections on the basis that, although the Veteran had received treatment for an ear infection while in service, it was an acute and transitory condition.  In October 1983, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the September 1983 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the September 1983 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the September 1983 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for ear infections.  Post-service VA treatment records added to the record show treatment for recurrent right ear infections.  See, e.g., February 2001 VA primary care note (noting a history of recurrent ear infections); June 2008 VA telehealth note (noting right earache); September 2008 VA otolaryngology consultation note (noting complaint of recurrent right otitis media with otorrhea and otalgia); October 2008 VA primary care note (noting report of slight ache for one to two days in the right ear and recurrent ear infections); June 2011 VA treatment record (reporting right ear pain for about one week and presented with complaints of possible right ear infection).  The post-service VA treatment records showing treatment for recurrent ear infections are new to the record, address the ground of the prior denial, are presumed credible for the limited purpose of reopening the claim, so raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for ear infections.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tinea pedis, onychomycosis, and bilateral pes planus with hammer toe of the left fourth toe.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

 In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304 (b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Service Connection Analysis for Tinea Pedis

The Veteran contends that symptoms of the current tinea pedis and onychomycosis were manifested during service and have recurred since service.  He seeks service connection on this basis.

Preliminarily, the Board finds that tinea pedis did not exist prior to service.  Because tinea pedis was not noted at service entrance, the presumption of sound condition as it relates to tinea pedis is applicable.  While some evidence of record suggests that tinea pedis may have existed prior to active service, the presumption of soundness has not been rebutted by the high evidentiary burden of clear and unmistakable evidence, so the Board will consider whether tinea pedis was incurred during service in this case.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 3.304.

After review of all the lay and medical evidence of record, the Board finds that the evidence demonstrates that tinea pedis was manifested during active service.  Service treatment records show that, in September 1971, the Veteran received treatment for tinea pedis with calluses.  Later, in November 1971, he received treatment for severe athlete's feet (i.e., tinea pedis).  

The Board next finds that the evidence is in equipoise on the question of whether tinea pedis symptoms have recurred since service and have been attributed to current diagnoses of tinea pedis and onychomycosis.  The Veteran has competently reported that the tinea pedis symptoms continued to recur after service, and tinea pedis is a condition capable of lay diagnosis.  The account of tinea pedis since service is consistent with other evidence of record, credible, and of significant probative value.  See, e.g., July 1983 VA examination report (noting the complaint of epidermal phytosis of the skin of both feet); November 1997 VA general note (noting that examination of the feet between the toes showed fungal infection); July 2001 VA primary care note (complaining of fungus in between the toes and toenails and attributed to a diagnosis of tinea); May 2011 VA podiatry outpatient note (noting a clearing of the fungal infection involving the toenail after medication use); May 2011 VA examination report (including onychomycosis among the medical problems).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinea pedis, to include onychomycosis, under 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Pes Planus with Left Hammer Toe 

The Veteran primarily contends that current bilateral pes planus with hammer toe of the left fourth toe had its onset during service and continued thereafter.  In the alternative, he contends that the pre-existing bilateral pes planus with hammer toe of the left fourth toe was aggravated during military service by having to wear heavy combat boots and his service in Vietnam contributed to the deterioration of the pre-existing foot condition.  He seeks service connection on these bases.

Preliminarily, the Board finds that pes planus and hammer toe of the left fourth toe did not exist prior to service.  Because neither bilateral pes planus nor hammer toe of the left fourth toe was noted at service entrance, the presumption of sound condition as it relates to bilateral pes planus and the hammer toe of the left fourth toe is applicable.  While some evidence of record suggests that bilateral pes planus and hammer toe of the left fourth toe may have existed prior to active service, the presumption of soundness has not been rebutted by the high evidentiary burden of clear and unmistakable evidence, so the Board will consider whether bilateral pes planus with hammer toe of the left fourth toe was incurred during service in this case.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303, 3.304.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether bilateral pes planus with hammer toe of the left fourth toe had its onset during service and continued after service.  The Veteran has competently reported that flat feet and hammer toe of the left fourth toe developed during active service.  The condition of flat feet (i.e., pes planus) is a condition capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that "pes planus is the type of condition that lends itself to observation by a lay witness").  Service treatment records show that, in 1971, the Veteran received treatment for bilateral flat feet and hammer toe of the left fourth toe and a permanent profile with duty limitations due to the diagnosis.  At the November 1971 service separation examination, the feet were clinically evaluated as abnormal due to a diagnosis of bilateral pes planus and hammer toe of the left fourth toe.  Thus, the competent account of flat feet and hammer toe of the left fourth toe during service is consistent with the lay and medical evidence contemporaneous to service.  

The Veteran has credibly reported that he continued to experience bilateral pes planus with hammer toe of the left fourth toe after service separation in 1971.  As noted above, flat feet are a condition capable of lay diagnosis.  Also, current VA treatment records include flat feet in the list of current medical problems.  

After review of the record, the July 2015 VA examiner opined that the left foot hammer toe involving the fourth digit was at least as likely as not incurred during service.  The July 2015 VA examiner reasoned that the service treatment records described hammer toe of the left fourth digit, and a 2001 imaging study also showed hammer toe of the left fourth digit.  The July 2015 VA examiner added that there was no hammer toe in service of digits three and five, as there were in 2013.  

Because the July 2015 VA examiner has medical training and expertise as a physician, had accurate facts and data on which to base the medical opinion, and provided adequate rationale for the medical opinion, the Board finds that the July 2015 VA medical opinion is of significant probative value.  There is no competent opinion to the contrary of record.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral pes planus with hammer toe of the left fourth toe was manifested in service and continued thereafter; therefore, service connection under 38 C.F.R. § 3.303(d) is warranted, and the appeal is granted.  


ORDER

New and material evidence having been received, reopening of service connection for tinea pedis claimed as a foot fungus is granted.

New and material evidence having been received, reopening service connection for tinea versicolor claimed as a skin rash is granted.

New and material evidence having been received, reopening service connection for bilateral pes planus with hammer toe of the left fourth toe is granted.

New and material evidence having been received, reopening service connection for ear infections is granted.

Service connection for tinea pedis, to include onychomycosis, is granted.

Service connection for bilateral pes planus with hammer toe of the left fourth toe is granted.


REMAND

The issues of entitlement to service connection for tinea versicolor claimed as skin rash, service connection for ear infections, service connection for malaria, and an increased disability rating in excess of 0 percent for the service-connected right ear hearing loss are remanded to obtain potentially relevant records from the Social Security Administration (SSA) and provide VA examinations.  The Veteran has reported receipt of Social Security disability benefits; however, no request to obtain a copy of the SSA records has been made.  Such records are potentially relevant to the appeals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. 
§ 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

In addition, the now reopened issues of service connection for tinea versicolor and ear infections are remanded for VA examinations with medical opinions because there is evidence of in-service treatment for facial rash and right ear infection, current diagnoses of xerosis and seborrheic dermatitis and recurrent otitis media, and the Veteran and his spouse have asserted that the Veteran has had recurrent facial and back rash, as well as recurrent ear infections, since service.  Because the evidence of record is insufficient to decide the appeals, a remand for VA examination with medical opinions is warranted.  

At the Board hearing, the Veteran indicated that he was not certain whether the service-connected right ear hearing loss had increased in severity since the October 2012 VA audiology examination.  Because the issue is already being remanded for SSA records, and five years have passed since the most recent VA examination, another VA examination will be requested. 

Accordingly, the issues of entitlement to: (1) reopened service connection for tinea versicolor claimed as skin rash; (2)  reopened service connection for ear infections; (3) service connection for malaria; and (4) an increased disability rating in excess of 0 percent for the service-connected right ear hearing loss are REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the claim, including all medical records and copies of any decisions or adjudications, and associate them with the record. Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

2.  Schedule a VA examination to assess the current nature and likely etiology of claimed tinea versicolor.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed in the examination report.

Based on review of the appropriate records, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that a current skin disability had its onset during service or was otherwise causally or etiologically related to service.  Please explain the answer. 

In providing rationale for the medical opinion, the examiner should address the in-service treatment for a facial rash and post-service rashes of the back and face reported by the Veteran and his spouse.

3.  Schedule a VA examination to assess the current nature and likely etiology of the claimed ear infections.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed in the examination report.

Based on review of the appropriate records, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that recurrent ear infections had their onset during service or was otherwise causally or etiologically related to service.  Please explain the answer. 

In providing rationale for the medical opinion, the examiner should address the in-service right ear infection and post-service recurrent ear infections.

4.  Schedule a VA examination to assess the current nature and severity of the right ear hearing loss.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested since the October 2012 VA examination that are attributable to the service-connected right ear hearing loss disability. 

The examiner should also comment on the extent of any functional impairment due to the right ear hearing loss and how that impairment impacts employability and daily life.

5.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These appeals must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


